   Case: 4:20-cv-01278-SRC Doc. #: 1 Filed: 09/18/20 Page: 1 of 4 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

MICHAEL CURIA,                )
                              )
    Plaintiff,                )
                              )                      Case No.s 4:20-cv-1278
v.                            )
                              )                      Division No.
AMERISURE PARTNERS INSURANCE )
COMPANY, incorrectly named as )                      JURY TRIAL DEMANDED
AMERISURE INSURANCE COMPANY, )
                              )
    Defendant.                )

            DEFENDANT AMERISURE PARTNERS INSURANCE COMPANY’S
                           NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Amerisure Partners Insurance

Company, incorrectly named as Amerisure Insurance Company, by and through its undersigned

attorneys, hereby removes this action from the Missouri Circuit Court for the Twenty-First Judicial

Circuit, St. Louis County, to the United States District Court for the Eastern District of Missouri.

In support of this Notice, Defendant states:

       1.      On or about July 8, 2020, Plaintiff Michael Curia filed this claim for underinsured

motorist benefits and vexatious refusal in the Twenty-First Judicial Circuit, St. Louis County,

Missouri in the civil action styled Michael Curia v. Amerisure Insurance Company, Cause No.

20SL-CC03552. Plaintiff seeks damages for injuries he allegedly sustained in an automobile

collision on June 10, 2016, in St. Louis County, Missouri.

       2.      Pursuant to 28 U.S.C. § 1446(a) and E.D.Mo. L.R. 2.03, a true and correct copy of

all process and pleadings served on Defendant, as well as the complete file from the state court, is

attached hereto as Exhibit A and is incorporated herein by reference.




                                                 1
   Case: 4:20-cv-01278-SRC Doc. #: 1 Filed: 09/18/20 Page: 2 of 4 PageID #: 2




        3.      This case is properly removed to this Court pursuant to 28 U.S.C. §§ 1332 and 1441

because it is a civil action between citizens of different states and the amount in controversy

exceeds the sum of $75,000, exclusive of interest and costs. Accordingly, this Court has diversity

jurisdiction over this action.

        4.      Both at the time this action was commenced and at the time of this removal, Plaintiff

was and is a resident and citizen of the State of Missouri.

        5.      Both at the time this action was commenced and at the time of this removal,

Defendant was and is Michigan corporation with its principal place of business in the State of

Michigan.

        6.      In the Petition, Plaintiff pleads he is entitled to damages in excess of the

jurisdictional limit of the Circuit Court in which the action was pending, which is $25,000.

However, on May 5, 2020, Plaintiff submitted a demand to Defendant for payment of $1,000,000

in underinsured motorist benefits. (See Demand, attached hereto as Exhibit B). Additionally,

Plaintiff seeks statutory penalties and attorneys’ fees under Missouri’s vexatious refusal statute.

(See Petition, ¶ 10).

        7.      When removal is based on diversity jurisdiction, “the notice of removal may assert

the amount in controversy if the initial pleading seeks…a money judgment, but the State practice

either does not permit demand for specific sums or permits recovery of damages in excess of the

amount demanded.” 28 U.S.C. § 1446(c)(2)(A)(ii). “Where the petition does not contain a demand

for specific monetary amount…the court must make a factual inquiry into the case”; in so doing,

the Court “may look to the petition for removal or make an independent appraisal of the claim.”

McGuire v. J.B. Hunt Transport, Inc., 2010 WL 2399550, *3 (E.D. Mo. 2010).




                                                  2
   Case: 4:20-cv-01278-SRC Doc. #: 1 Filed: 09/18/20 Page: 3 of 4 PageID #: 3




       8.       Here, Plaintiff alleges he sustained injuries to his back and neck which required

surgery and resulted in medical bills of approximately $271,000. Moreover, the demand Plaintiff

submitted to Defendant indicates his intention to seek $1,000,000 in damages, in addition to

statutory penalties and attorney’s fees. Thus, according to the face of the demand and the Petition,

Plaintiff seeks an amount in excess of $75,000.

       9.       This action is being removed to the District Court of the United States for the

district embracing the place where the action is pending. 28 U.S.C. § 1441(a).

       10.      This Notice of Removal is timely filed. Defendant was served on August 19, 2020.

This Notice of Removal is filed within thirty (30) days after the service of the “initial pleading

setting forth the claim for relief upon which such action or proceeding is based,” pursuant to 28

U.S.C. § 1446(b). See Murphy Bros v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354

(1999)(holding that the thirty day time period under the removal statute begins to run from the date

of formal service).

       11.      Pursuant to the provisions of 28 U.S.C. § 1446(d), Defendant will give Plaintiff

written notice of the filing of this Notice of Removal and shall file written notice of the filing of

this Notice of Removal with the Missouri Circuit Court of the Twenty-First Judicial Circuit, St.

Louis County.

       WHEREFORE, Defendant Amerisure Partners Insurance Company, incorrectly named as

Amerisure Insurance Company, gives notice that the matter styled as Michael Curia v. Amerisure

Insurance Company, in the Missouri Circuit Court for the Twenty-First Judicial Circuit, St. Louis

County, Case No. 20SL-CC03552, is removed to the United States District Court for the Eastern

District of Missouri.




                                                  3
   Case: 4:20-cv-01278-SRC Doc. #: 1 Filed: 09/18/20 Page: 4 of 4 PageID #: 4




                                                    HEPLERBROOM LLC
                                            By:     /s/ Bradley M. Zaffiri
                                                    Kathleen Schlef Hamilton No. 51974
                                                    Bradley M. Zaffiri No. 63632
                                                    211 N Broadway, Suite 2700
                                                    St. Louis, MO 63102
                                                    314-241-6160
                                                    314-241-6116 Fax
                                                    Attorneys for Defendant

                                CERTIFICATE OF SERVICE

       I hereby certify that on September 18, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing(s) to the
following: Scott L. Kolker, Kolker & Labovitz, Attorneys for Plaintiff.

                                                    /s/ Bradley M. Zaffiri




                                               4
